Name: Commission Regulation (EEC) No 3038/79 of 21 December 1979 amending Regulation (EEC) No 1536/77 determining the conditions of entry of seeds under subheadings 07.01 A I, 10.05 A and 12.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79No L 341 /44 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3038/79 of 21 December 1979 amending Regulation (EEC) No 1536/77 determining the conditions of entry of seeds under subheadings 07.01 A I, 10.05 A and 12.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1976 on the equivalence of seeds produced in third countries ( 7), as last amended by Decision 79/803 /EEC (8) and by its Fifth Decision 76/538/EEC of 17 May 1976 on the equivalence of field inspections carried out in third countries on seed producing crops (9), as last amended by Decision 79/804/EEC ( 10); Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (*), as last amended by Regulation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas it follows from the very terms in which the abovementioned subheading is drawn that products may be entered thereunder only if they have specific characteristics which make them suitable for sowing; Whereas certain specific characteristics were prescribed by the Council when it determined that there was equivalence between the seeds in question produced in certain non-member countries and seeds of the same kind harvested within the Community ; whereas the said characteristics should therefore constitute the conditions of entry under the subheading concerned; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3 ), as last amended by Regulation (EEC) No 2999/79 (4 ), covers rice for sowing falling within subheading 10.06 A; whereas entry under this subheading is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; whereas the Council has adopted Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5 ), as last amended by Directive 79/692/EEC (6); Whereas to this end it is necessary to amend Commission Regulation (EEC) No 1536/77 ("); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Whereas Article 16 of that Directive provides that the Council shall determine whether seeds harvested in a third country and affording the same assurances as regards their characteristics and the arrangements for their examination, for ensuring identity, for marking and for control are equivalent in these respects to seeds harvested within the Community and complying with the provisions of the Directive concerned; HAS ADOPTED THIS REGULATION: Article 1 Whereas the Council has so determined with regard to certain non-member countries in the case of rice for sowing by its Fifth Decision 76/53 9/EEC of 17 May Regulation (EEC) No 1536/77 is hereby amended as follows : 1 . In the title, ' 10.06 A' shall be inserted after ' 10.05 A'. (^ OJ No L 14, 21 . 1 . 1969 , p . 1 . ( 2) OJ No L 40, 11 . 2 . 1977, p . 1 . ( 3 ) OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 7) OJ No L 162, 23 . 6 . 1976, p . 10. ( 8) OJ No L 237, 21 . 9 . 1979, p . 31 . ( 9) OJ No L 162, 23 . 6 . 1976, p. 1 .( 4) See page 1 of this Official Journal . ( 5) OJ No 125 , 11 . 7 . 1966 , p . 2309/66 . ( 10) OJ No L 237, 21 . 9 . 1979, p . 33 . (") OJ No L 171 , 9. 7 . 1977, p . 13 .( 6) OJ No L 205 , 13 . 8 . 1979 , p . 1 . 31 . 12 . 79 Official Journal of the European Communities No L 341/45 2 . Article 1 shall be replaced by the following: 3 . Article 3 shall be replaced by the following: 'Article 1 'Article 3 The entry of seed potatoes, hybrid maize, rice for sowing and oil seeds and oleaginous fruit respectively under the following subheadings of the Common Customs Tariff shall be subject to the conditions laid down in Articles 2 to 5 : Hybrid maize and rice for sowing shall satisfy the conditions laid down in accordance with Article 16 of Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed, as last amended by Directive 79/692/EEC.'  07.01 A I Seed potatoes, Hybrid maize for sowing, , Article 2 Rice tor sowing,  10.05 A  10.06 A  12.01 A Oil seeds and oleaginous fruit, This Regulation shall enter into force on 1 January whole or broken, for sowing.' 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1979 . For the Commission fitienne DAVIGNON Member of the Commission